  Case 16-04124          Doc 79       Filed 10/24/18 Entered 10/24/18 14:41:18          Desc Main
                                        Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:
 Paul Hansmeier,
                Debtor.                                     BKY 15-42460
 --------------------------------------------------
 Paul Hansmeier,                                            ADV 16-4124
                Plaintiff,
 v.                                                         ORDER
 Sandipan Chowdhury and Booth
 Sweet LLP,
               Defendants.


At Minneapolis, Minnesota, October 24, 2018.

                 This proceeding is before the court on the court's order to appear and

show cause, defendants' amended motion for protective order, and defendants'

expedited motion to file under seal. For the reasons stated orally and recorded in open

court,

                 IT IS ORDERED:

                 1. The Defendants shall produce complete written discovery responses

to Plaintiff's Interrogatories and produce all documents requested in Plaintiff's Request

for Production, removing any asserted objections as the Defendants have waived their

right to do so. The Defendants must file an affidavit with the court confirming their

compliance with this order. Plaintiff will then have 5 days to review the Defendants'

discovery responses and alert the court of any deficiencies.

                 2. The Defendants are subject to a civil contempt sanction of $250.00 per

day of non-compliance with this order. Sanctions will be enforced beginning 48 hours

from entry of this order and shall continue until the Defendants have fully complied with
                                                                   NOTICE OF ELECTRONIC ENTRY AND
                                                                   FILING ORDER OR JUDGMENT
                                                                   Filed and Docket Entry made on 10/24/2018
                                                                   Lori Vosejpka, Clerk, by LH
  Case 16-04124     Doc 79    Filed 10/24/18 Entered 10/24/18 14:41:18        Desc Main
                                Document     Page 2 of 2


the order.

              3. Without further order of the court, no discovery produced by the

Defendants pursuant to this order shall be used by Plaintiff for any purposes other

than to enforce Plaintiff's judgment in this adversary proceeding.

              4. The Defendants' amended expedited motion for protective order is

denied.

              5. The Defendants' expedited motion to file under seal is granted in

part and denied in part. The Defendants are not authorized to share the confidential

settlement agreement with the court and parties in Plaintiff's unrelated criminal case.

The remainder of the Defendants' expedited motion to file under seal is granted.




                                  /e/ Kathleen H. Sanberg
                                   KATHLEEN H. SANBERG
                                   CHIEF UNITED STATES BANKRUPTCY JUDGE
